 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9                                        WESTERN DIVISION
10
     ____________________________________
11                                      )
     JAVIER AGUILA,                                ) No. LA CV 17-01592-VBF-DFM
12                                      )
                            Petitioner, )              ORDER
13                                      )              Overruling Petitioner’s Objections and
                v.                      )              Adopting the Report & Recommendation:
14                                      )              Denying the Habeas Corpus Petition;
                                        )
15   NEIL MCDOWELL (Warden),            )              Directing Entry of Separate Judgment;
                                        )              Dismissing the Action With Prejudice;
16                    Respondent.       )              Terminating and Closing Action (JS-6)
     ____________________________________
17
18          The Court has reviewed California state prisoner Javier Aguila’s petition for a writ
19   of habeas corpus pursuant to 28 U.S.C. section 2254, CM/ECF Document (“Doc”) 1; the
20   Magistrate Judge’s August 3, 2018 Order to Show Cause (Doc 8) and petitioner’s September
21   5, 2018 response (Doc 9); the Magistrate Judge’s Report and Recommendation (“R&R”)
22   (Doc11) and petitioner’s objection thereto (Doc 13); and the applicable law. As required by
23   Fed. R. Civ. P. 72(b)(3), the Court has engaged in de novo review of the portions of the R&R
24   to which petitioner has specifically objected and finds no defect of law, fact, or logic in the
25   R&R. The Court finds discussion of the objections to be unnecessary on this record. “The
26   Magistrates Act ‘merely requires the district judge to make a de novo determination of those
27   portions of the report or specified proposed findings or recommendation to which objection
28   is made.’” It does not require a written explanation of the reasons for rejecting objections.
 1   See MacKenzie v. Calif. AG, 2016 WL 5339566, *1 (C.D. Cal. Sept. 21, 2016) (citation
 2   omitted). “This is particularly true where, as here, the objections are plainly unavailing.”
 3   Smith v. Calif. Jud. Council, 2016 WL 6069179, *2 (C.D. Cal. Oct. 17, 2016). Accordingly,
 4   the Court will accept the Magistrate Judge’s factual findings and legal conclusions and
 5   implement his recommendations.
 6
 7                                            ORDER
 8          Petitioner’s objection [Doc #13] is OVERRULED.
 9          The Report and Recommendation [Doc #11] is ADOPTED.
10          The petition for a writ of habeas corpus [Doc # 1] is DENIED.
11          Final judgment consistent with this order will be entered separately as required by
12   Fed. R. Civ. P. 58(a). See Jayne v. Sherman, 706 F.3d 994, 1009 (9th Cir. 2013).
13          This action is DISMISSED with prejudice.
14          The case SHALL BE TERMINATED and closed (JS-6).
15          IT IS SO ORDERED.
16
17   Dated: January 22, 2019                         ____________________________
18                                                      Hon. Valerie Baker Fairbank
19                                                   Senior United States District Judge
20
21
22
23
24
25
26
27
28
